United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Mark Coby, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-956
Issued: April 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2009 appellant, through her attorney, filed a timely appeal of
November 21, 2008 and February 3, 2009 nonmerit decisions of the Office of Workers’
Compensation Programs denying her request for reconsideration because it was not timely filed
and failed to establish clear evidence of error. Because more than one year has elapsed between
the last merit decision dated February 13, 2007 and the filing of the appeal, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On June 9, 2006 appellant, then a 40-year-old modified letter carrier, filed an emotional
condition claim alleging that her postmaster, Michael Guerrero, treated her unfairly and she was

exposed to a hostile work environment because of her disability. In an October 10, 2006
statement, she stated that she had worked in a modified job for over 10 years. Appellant
indicated that Mr. Guerrero, by letter dated May 18, 2005, told her she was no longer considered
a limited-duty employee but a full-time duty employee. She stated that she was removed from
her modified job and forced into a full-time vacant carrier’s job despite her permanent physical
conditions. Since May 18, 2005, appellant alleged that she was threatened with a reduction of
work hours to less than 40 hours per week, she was constantly monitored by management and
she was sent home without pay on July 19 and 20, 2005 even though there was work to be done
and many other injured workers were allowed to continue working. She noted that she filed her
claim when she was removed from her 10-year modified job. Appellant stated that she was
routinely followed by Areen Dhami, a supervisor, and she was the only injured carrier required
to report express mail deliveries. She further alleged that she was reprimanded by Jerry Phillips,
a supervisor, on August 8, 2005 for sitting down while she was assigned to watch Carrier
Mercado case mail, although the union contract allows carriers to use a stool. Evidence included
a consultation report from Jan Christian Stribolt, M.S., who opined that appellant’s reported
symptoms were consistent with an anxiety disorder due to chronic pain from her orthopedic
condition.
By decision dated February 13, 2007, the Office denied appellant’s claim on the grounds
that no compensable employment factor had been established. It noted that appellant had filed a
grievance on the matter of whether or not the removal of her permanent modified job offer was
an error on the part of the employing establishment, but no final decision had been rendered.
Counsel requested reconsideration on October 22, 2008. He noted the reconsideration of
the claim was based on a July 25, 2008 Equal Employment Opportunity (EEO) Commission
decision, wherein an EEO administrative judge found that appellant had been made to work
outside of her physician’s restrictions beginning in August 2005 and the employing
establishment subjected appellant to discrimination from July 2005 based on her disability.
Counsel noted that the administrative judge further found that appellant had proven disparate
treatment because of her disability and established harassment creating a discriminatorily hostile
work environment and stated: “I also find that she (claimant) met the objective standard namely,
that a reasonable person in her position would have found the environment to be ‘permeated with
discriminatory intimidation, ridicule, and [insult]’ that [wa]s ‘sufficiently severe or pervasive to
alter the conditions of the victim’s employment and create an abusive environment.’” The
evidence submitted with the reconsideration request included: a March 7, 2007 report from
Dr. Masami Hattori, a Board-certified anesthesiologist, pertaining to her orthopedic conditions; a
January 8, 2008 statement regarding Federal Employees’ Group Life Insurance (FEGLI)
coverage; and September 12, 2008 hospital notes. A copy of the July 25, 2008 EEO decision
was not submitted to the record.
By decision dated November 21, 2008, the Office denied appellant’s request for
reconsideration on the grounds that her request was untimely filed and she did not show clear
evidence of error. The decision read: “The basis for this decision is that your attorney
referenced new evidence from an EEO decision dated July 25, 2008; however, this Office has no
record of receiving the new evidence referenced and even if this evidence had been received it
would not alter the February 13, 2007 decision.”

2

In a November 25, 2008 submission, counsel requested reconsideration and submitted a
copy of the July 25, 2008 EEO decision. Additional evidence included: a December 13, 2008
letter from appellant to the employing establishment requesting reemployment; an inpatient/
outpatient registration form from St. Rose Hospital; a September 12, 2008 medical prescription
for Norco; an October 22, 2008 medical note from Dr. Hattori; copies of leave requests; a
December 23, 2008 return to duty notice from the employing establishment; and a December 18,
2008 job offer.
By decision dated February 3, 2009, the Office denied appellant’s request for
reconsideration on the grounds that her request was untimely filed and she did not show clear
evidence of error. After acknowledging receipt of the documents submitted by appellant, it
found: “Your attorney, Mark Coby, noted in the reconsideration request he enclosed a copy of
an EEO decision which found that the findings in the denial decision had been in error and that
actions set forth in appellant’s claim were not administrative functions or issues but were error or
abuse. However, the hearing from the EEO did not prove that the Office erred when we issued
our decision. Therefore, the evidence submitted failed to demonstrate clear evidence of error.”
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Secretary of Labor may
review an award for or against payment of compensation at any time on his own motion or on
application.1 The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 8128(a). To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant must file her application for review within one year
of the date of that decision.2 The Board has found that the imposition of the one-year limitation
does not constitute an abuse of the discretionary authority granted the Office under section
8128(a) of the Act.3
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.4 Office regulations and procedure provide that the Office will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20

1

5 U.S.C. § 8128(a).

2

20 C.F.R. § 10.607(a).

3

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

4

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

3

C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on the
part of the Office.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.6 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.7 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.8 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.9 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.10 The Board
makes an independent determination of whether a claimant has submitted clear evidence of error
on the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.11
ANALYSIS
The Board finds that, as more than one year has elapsed from the date of issuance of the
last merit decision in this case, and the February 13, 2007 decision of the Office, appellant’s
original request for reconsideration dated October 22, 2008 and subsequent request dated
November 25, 2008 were untimely filed. Consequently, appellant must demonstrate clear
evidence of error by the Office in denying her claim for compensation.12
The underlying claim in this case is for an emotional condition due to being improperly
removed from her modified job and exposed to a hostile work environment because of her
disability. The initial question presented in an emotional condition claim is whether appellant
has alleged and substantiated compensable factors of employment as contributing to her
condition. Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
5

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d
(January 2004). Office procedure further provides, the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that the Office made an error (for
example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized medical
report which, if submitted before the denial was issued, would have created a conflict in medical opinion requiring
further development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
6

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

7

See Leona N. Travis, 43 ECAB 227, 240 (1991).

8

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

9

See Leona N. Travis, supra note 7.

10

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

11

Pete F. Dorso, 52 ECAB 424 (2001).

12

20 C.F.R. § 10.607(b).

4

adversely affected by factors of her federal employment.13 The Office denied appellant’s
emotional condition claim because of failure to establish compensable factors of employment.
In the November 21, 2008 decision, the Office denied appellant’s untimely request for
reconsideration noting that appellant’s attorney had referenced an EEO decision but that it was
not in the record. The Office noted, however, that even if it had been in the record, “it would not
alter the February 13, 2007 decision.” On reconsideration, appellant submitted the July 25, 2008
EEO decision which found that the employing establishment failed to accommodate appellant’s
disability beginning in August 2005 and subjected her to disparate treatment and harassment
from July 2005 because of her disability. The Office again denied appellant’s claim finding that
the “hearing from the EEO did not prove that the Office erred when we issued our decision.”
It is an elementary principle of workers’ compensation law, however, which the Board
has often reiterated, that the Office is required to make findings of fact and a statement of
reasons regarding the material facts of the case.14 In both the November 21, 2008 and the
February 3, 2009 decision, the Office failed to state any findings of fact or statement of reasons
in finding the requests for reconsideration failed to establish clear evidence of error, nor did the
Office address the significance of the EEO decision to the underlying issue in the case.
The EEO decision finding that the employing establishment canceled appellant’s
modified-duty position because of a discriminatory motive and that she suffered disparate
treatment because of her work injury could, if credited, establish compensable factors related to
her emotional condition claim. The Board finds that the July 25, 2008 EEO decision, while not
binding in its result,15 could shift the weight of the evidence in this case in favor of appellant as it
offers support of her allegations of unfair treatment and hostile work environment and may raise
a substantial question as to whether the employing establishment committed error or abuse in the
handling of personnel matters related to appellant.16 The Office’s summary findings in rejecting
the evidence appellant submitted with her request for reconsideration do not comply with the
review requirements under the Act, as the Board held in Tonja R. Hiebert.17
In Hiebert,18 the employee had filed, among other things, an emotional condition claim
based on harassment. She had established some compensable factors but had not established
harassment. As for the compensable factors, the Office found the medical evidence insufficient
to establish causal relationship. In an untimely application for reconsideration, the employee
submitted an EEO decision that found she had been subjected to a hostile work environment.
The Office denied the request for reconsideration as untimely filed and finding no clear evidence
of error. It noted the underlying question was a medical one and the EEO decision was not
13

Pamela R. Rice, 38 ECAB 838 (1987).

14

See 20 C.F.R. § 10.126; Beverly Dukes, 46 ECAB 1014, 1017 (1995).

15

See Daniel Deparini, 44 ECAB 657 (1993).

16

See W.D., Docket No. 07-2002 (issued January 14, 2008).

17

Tonja R. Hiebert, 55 ECAB 706 (2004).

18

Id.

5

medical evidence. The Board found that the underlying issue was not limited to the medical
evidence alone. Although the Office had accepted several compensable factors, it had not
accepted harassment or discrimination as a compensable factor in the claim. The Board found:
“The Office’s brief and incomplete assessment of the evidence submitted did not satisfy its
obligation to provide a decision with appropriate findings and clearly stated reasons.” The Board
found that the Office had failed to properly adjudicate the clear evidence of error issue.
Similar to Hiebert, despite the untimeliness of appellant’s request for reconsideration, the
case must be remanded for the Office to describe the evidence appellant submitted and give
detailed reasons for accepting or rejecting it.
On appeal, appellant’s representative cites to Jimmy L. Day.19 In that case, the employee
had filed a claim alleging an emotional condition as a result of retaliatory actions taken against
him at the employing establishment. One of the actions was a disciplinary action claiming that
he had engaged in improper conduct while on duty. In an untimely application for
reconsideration, he submitted an EEO decision in his favor, which had not been available to the
employee in sufficient time to support a timely request for reconsideration. The EEO decision
found that he had been victimized and retaliated against at the employing establishment due to a
grievance that had been filed by his wife, who was also an employing establishment employee.
The Board noted that administrative and personnel matters of the employing establishment can
be compensable factors where evidence of error or abuse is established and found that the EEO
decision, while not binding in its result, “raised a substantial question as to whether the
employing establishment committed error or abuse in the handling of its personnel matters with
respect to appellant.” The Board found that the Office abused its discretion in failing to reopen
the employee’s claim for further merit review.” Contrary to the case at issue herein, in Day, the
Office analyzed the evidence presented in the employee’s untimely request for reconsideration
and made findings as to whether the EEO decision provided clear evidence of error. Although
the Board disagreed with the Office’s determination, the Office properly adjudicated the matter
presented.
CONCLUSION
The Board finds that the Office failed to properly adjudicate appellant’s request for
reconsideration.

19

Jimmy L. Day, 48 ECAB 654 (1997).

6

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2009 and the November 21, 2008
decisions of the Office of Workers’ Compensation Programs are set aside and the case is
remanded to the Office for further action consistent with this decision.
Issued: April 15, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

